DETAILED ACTION
In response to remarks filed on 8 August 2022
Status of Claims
Claims 23-30 are pending;
Claims 1-22 are cancelled;
Claims 23-30 are new;
Claims 23-30 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 8 August 2022 have been fully considered and they are moot since a new reference is introduced in view of the new claims presented by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 24, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (U.S. Patent No. 4,140,421).
As to Claim 23, Lloyd discloses a subsurface irrigation system for creating a water table at a desired depth, said system comprising: 
An exterior wall (Annotated figure A, “exterior wall”) formed of a water impermeable material; 
A first seep hole wall having a top portion (Annotated figure A, “top portion of first seep hole wall”) and a bottom portion (Annotated figure A, “bottom portion of first seep hole wall”), the first seep hole wall having a first section connected to the exterior wall along the top portion and extending in the horizontal direction and second section extending downwardly from the first section, thereby forming a bidirectional channel chamber (82), between the exterior wall and the first seep hole wall, configured to allow water to pass freely bidirectionally along the length of the bidirectional channel chamber, 
A second seep hole wall having a top portion (Annotated figure A, “top portion of second seep hole wall”) and a bottom portion (Annotated figure A, “bottom portion of second seep hole wall”), the second seep hole wall connected to the exterior wall along the top portion of the second seep hole wall; 
A self-leveling saturated channel (Annotated figure A, “channel”) formed by the first seep hole wall and the second seep hole wall, wherein a bottom of the self-leveling saturated channel is formed of the bottom portions of the seep hole walls (The upper areas identified as the bottom portions partly form the bottom of the channel); 
A plurality of bidirectional seep holes (86) formed in the second section of the first seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between the self-leveling saturated channel and the bidirectional channel chamber; 
A plurality of bidirectional seep holes (87) formed in the second seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self-leveling saturated channel and the bidirectional channel chamber.  

    PNG
    media_image1.png
    436
    1131
    media_image1.png
    Greyscale

Figure A. Irrigation system (Lloyd)
As to Claim 24, Lloyd discloses the invention of Claim 23 (Refer to Claim 23 discussion). Lloyd also discloses wherein the self-leveling saturated channel (Annotated figure A, “channel”) is saturated with water and the water in the bidirectional channel chamber (82) flows freely.  
As to Claim 29, Lloyd discloses a subsurface irrigation system for creating a water table at a desired depth, said system comprising: 
An exterior wall (Annotated figure A, “exterior wall”) formed of a water impermeable material; 
A first seep hole wall having a top portion (Annotated figure A, “top portion of first seep hole wall”) and a bottom portion (Annotated figure A, “bottom portion of first seep hole wall”), the first seep hole wall having A first section connected to the exterior wall along the top portion and extending in the horizontal direction and a second section extending downwardly from the first section, thereby forming a first bidirectional channel chamber (82), between the exterior wall and the first seep hole wall, configured to allow water to pass freely bidirectionally along the length of the first bidirectional channel chamber; 
A second seep hole wall having a top portion (Annotated figure A, “top portion of second seep hole wall”) and a bottom portion (Annotated figure A, “bottom portion of second seep hole wall”), the second seep hole wall extending in the horizontal direction and connected to the exterior wall along the top portion of the second seep hole wall; and 
A self-leveling saturated channel (Annotated figure A, “channel”) formed by the first seep hole wall and the second seep hole wall, wherein a bottom of the self-leveling saturated channel is formed of the bottom portions of the seep hole walls (The upper areas identified as the bottom portions partly form the bottom of the channel).  
As to Claim 30, Lloyd discloses a subsurface irrigation system for creating a water table at a desired depth, said system comprising: 
An exterior wall (Annotated figure A, “exterior wall”) formed of a water impermeable material; 
A self-leveling saturated channel (Annotated figure A, “channel”) formed by a first seep hole wall and a second seep hole wall and located within the exterior wall; 
The first seep hole wall having a top portion (Annotated figure A, “top portion of first seep hole wall”) and a bottom portion (Annotated figure A, “bottom portion of first seep hole wall”), the first seep hole wall having a first section connected to the exterior wall along the top portion and extending in the horizontal direction and a second section extending downwardly from the first section, thereby forming a first bidirectional channel chamber (82), between the exterior wall and the first seep hole wall, configured to allow water to pass freely bidirectionally along the length of the first bidirectional channel chamber; and 
The second seep hole wall having a top portion (Annotated figure A, “top portion of second seep hole wall”) and a bottom portion (Annotated figure A, “bottom portion of second seep hole wall”), the second seep hole wall extending in the horizontal direction and connected to the exterior wall along the top portion of the second seep hole wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (U.S. Patent No. 4,140,421) alone.
As to Claim 25, Lloyd discloses the invention of Claim 23 (Refer to Claim 23 discussion). Lloyd also discloses wherein the self-leveling saturated channel (Annotated figure A, “channel”) is buried near plants having a root zone. Although Lloyd is silent about the channel being buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to bury the channel at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 26, Lloyd as modified teaches the invention of Claim 25 (Refer to Claim 25 discussion). Lloyd as modified also teaches wherein the self-leveling saturated channel (Annotated figure A, “channel”) is filled with water to create a water saturation zone in the saturated channel and to create a water moisture zone in the root zone. 
As to Claim 27, Lloyd as modified teaches the invention of Claim 26 (Refer to Claim 26 discussion). Lloyd as modified also teaches wherein the water moisture zone is buried deep enough to eliminate weed seed germination and weed growth (Figure 7a).  
As to Claim 28, Lloyd as modified teaches the invention of Claim 27 (Refer to Claim 27 discussion). Lloyd as modified also teaches wherein the exterior wall is buried in parallel with other sections of exterior walls with respective self-leveling saturated channels, to provide an interconnected virtual water table across a field and prevent water percolating below the sections of exterior walls (Figures 1-5).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678